DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed February 18, 2022 is vacated based on a foreign reference submitted within the IDS submitted on January 21, 2022.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.  The examiner apologizes for any inconvenience this may have caused.  Based on the above statements, a detail office action follows below.

Information Disclosure Statement
The information disclosure statement filed January 21, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukajima et al (JP Pub Num 2004/328932A, herein referred Tsukajima) in view of .
	While Tsukajima teaches the cover (60) preventing liquids from entering into the connecting portion (55), Tsukajima doesn’t necessarily disclose the inserted projection being inserted into the guide portion being water tight (claim 1).
	Kimihiro teaches a connector (Figs 1-5) comprising a terminal, wherein the configuration of the connector comprises a partition wall of a housing is closely adhered to an opposite part wherein humidity and rain water can be completely shut off and the occurrence of dew condensation within the terminal housing chamber is thereby prevented (see Problem to be solved).  Specifically, with respect to claim 1, Kimihiro teaches a connector (20) comprising a housing (22) and a cover (23) holding the plurality of the cables (10, 10) and mounted on the housing (22, Fig 5), wherein the plurality of the cables (10, 10) and a plurality of the housing rooms (located at 34) being defined between the housing (22) and the cover (23, Fig 2), wherein one of the plurality of the housing rooms (29, 29) corresponding to the plurality of the cables (10,10) and another of the plurality of the housing rooms (another 29, 29) corresponding to the plurality of cables (10, 10) being separated with a partition wall (30, 32), and at least part of the partition wall (30 & 32) formed by inserting a projection (34) of the cover (23) into a cavity (33) of the housing (22, Paragraph 18).
.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukajima (Pub Num 2004/328932A) in view of Kimihiro (JP Pat Num 10-92479), as applied to claim 1 above (herein referred to as modified Tsukajima), further in view of Matsuoka (Pub Num 2010/0273362).  Modified Tsukajima discloses a connector (Figs 1-7) capable of reducing the size of a terminal board while maintaining insulation performance between a plurality of connection sections connected to a plurality of terminals of motor and plurality of terminals of an inverter for driving the motor in the terminal board mounted to a motor unit (Problem to be solved), as disclosed above with respect to claim 1.  
	While modified Tsukajima discloses a connector (60 & 50) comprising a housing (50) and a covering (60) mounted on the housing (50, Fig 5),  modified Tsukajima doesn’t disclose the fastening target portion of one of the plurality of the busbars and the fastening target portion of the another of the plurality of the busbars being arranged 
	Matsuoka teaches a connector (Figs 1-7) capable of increasing the strength of nut holding legs while ensuring a sufficient creepage distance between distance between adjacent device connecting portions (Paragraph 8).  With respect to claim 2, Matsuoka discloses a connector (10, Figs 3 & 4) comprising a plurality of busbars (21, 21, 21),  a housing (30) holding the plurality of the busbars (21, 21, 21) and a cover (20) mounted on the housing (30, Fig 4), wherein the plurality of the busbars (21, 21, 21) each having a fastening target portion (35) to connect a terminal metal fitting (26R, 26C, 26L) by using a bolt (31), wherein the fastening target portion (middle 35) one of the plurality of the busbars (middle 21) and the fastening target portion (left 35) of the another of the plurality of the busbars (left 21) are arranged to be offset (Fig 3) from each other upon being viewed along a fastening axis direction of the bolt (31, Fig 3).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connector of Matsuoka to comprise the guide portion extending in an attaching direction for attaching the cover to the housing, and the housing has a reception portion extending in the attaching direction and receiving the guide portion as taught by Matsuoka because Matsuoka teaches that such a configuration provides a connector (Figs 1-7) capable of increasing the strength of nut holding legs while ensuring a sufficient creepage distance between distance between adjacent device connecting portions (Paragraph 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, all of which disclose various configurations of connectors. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Based on the withdrawal of the last office action, this office action is a Non-Final Rejection.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 8, 2022

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847